UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-23320 OLYMPIC STEEL, INC. (Exact name of registrant as specified in its charter) Ohio 34-1245650 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification Number) 5096 Richmond Road, Bedford Heights, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (216) 292-3800 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes(X)No() Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ( ) Accelerated filer (X) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined Rule 12b-2 of the Exchange Act).Yes ()No (X) Indicate the number of shares of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding as of May 3, 2013 Common stock, without par value Olympic Steel, Inc. Index to Form 10-Q Page No. Part I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets – March 31, 2013 (unaudited) and December 31, 2012 (audited) 3 Consolidated Statements of Comprehensive Income – for the three months ended March 31, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows – for the three months ended March 31, 2013 and 2012 (unaudited) 5 Supplemental Disclosures of Cash Flow Information – for the three months ended March 31, 2013 and 2012 (unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 27 Part II. OTHER INFORMATION 28 Item 6. Exhibits 28 SIGNATURES 29 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements Olympic Steel, Inc. Consolidated Balance Sheets (in thousands) As of March 31, December 31, (unaudited) (audited) Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net (includes LIFO debit of $1,932 as of March 31, 2013) Prepaid expenses and other Total current assets Property and equipment, at cost Accumulated depreciation ) ) Net property and equipment Goodwill Intangible assets, net Other long-term assets Total assets $ $ Liabilities Current portion of long-term debt $ $ Accounts payable Accrued payroll Other accrued liabilities Total current liabilities Credit facility revolver Long-term debt Other long-term liabilities Deferred income taxes Total liabilities Shareholders' Equity Preferred stock - - Common stock Accumulated other comprehensive loss ) ) Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated statements. 3 Olympic Steel, Inc. Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, (in thousands, except per share data) (unaudited) Net sales $ $ Costs and expenses Cost of materials sold (excludes items shown seperately below) Warehouse and processing Administrative and general Distribution Selling Occupancy Depreciation Amortization Total costs and expenses Operating income Other income, net 23 34 Income before interest and income taxes Interest and other expense on debt Income before income taxes Income tax provision Net income $ $ Net loss on interest rate hedge, net of tax $2 (3
